345 F.2d 916
Jack RUBENSTEIN, alias Jack Ruby, Appellant,v.The STATE OF TEXAS, Appellee.
No. 22421.
United States Court of Appeals Fifth Circuit.
April 23, 1965.

Sam Houston Clinton, Jr., Austin, Tex., William M. Kunstler, New York City, Joe H. Tonahill, Jasper, Tex., William VanDercreek, Dallas, Tex., Bruce C. Waltzer, New Orleans, La., Elmer Gertz, Chicago, Ill., Sol A. Dann, Detroit, Mich., for appellant.
A. D. Jim Bowie, James M. Williamson, Asst. Dist. Attys., Henry M. Wade, Dist. Atty., William F. Alexander, Asst. Dist. Atty., Dallas, Tex., for appellee.
Before TUTTLE, Chief Judge, and PHILLIPS,* and WISDOM, Circuit Judges.
PER CURIAM:


1
Jack Ruby (Rubenstein), in reliance on 28 U.S.C. § 1443 and habeas corpus cum causa, and acting through one of the two groups of attorneys claiming the right to represent him, removed to the United States District Court for the Northern District of Texas a sanity hearing the Texas Court of Criminal Appeals had ordered to be held for Ruby in the Criminal District Court of Dallas County, Texas, incident to Ruby's appeal of his murder conviction. The district court remanded the proceeding to the state court. Ruby appealed the remand order and filed a motion for a stay of the sanity hearing pending determination of the appeal.


2
On the record before us and on the showing made to this Court, it appears that the sanity hearing is either an integral part of Ruby's appeal now pending in the Texas Court of Criminal Appeals or is so closely related to it as to be under the supervision of that court. In the circumstances, we decline to issue an order staying the sanity hearing. This ruling is not to be considered as deciding or even touching upon the question of Ruby's right to remove under Section 1443 or any of the other issues in the case.


3
The motion is denied.



Notes:


*
 Senior Judge of the Tenth Circuit sitting by designation